Citation Nr: 1428860	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-18 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for pes planus with bunions bilaterally (claimed as bilateral foot condition), prior to July 26, 2013.

2.  Entitlement to a rating in excess of 50 percent for pes planus with bunions bilaterally (claimed as bilateral foot condition), from July 26, 2013, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to June 2000.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO, inter alia, granted service connection and assigned a 10 percent rating for pes planus with bunion formation bilaterally, effective June 9, 2000; as well as assigned a 30 percent disability rating for that disability, effective September 8, 2010.  In June 2011, the Veteran filed a notice of disagreement (NOD) to the initial ratings assigned.  The RO issued a statement of the case (SOC) in June 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in that same month.

In May 2013, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, completing the requested development, the RO/AMC granted a 50 percent rating for bilateral pes planus with bunions bilaterally, effective July 26, 2013, (as reflected in an August 2013 rating decision),and continued to deny a higher rating for bilateral pes planus prior to this date (as reflected in an August 2013 supplemental SOC (SSOC)), and returned the matters to the Board for further consideration.

In November 2013, the Board again remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC assigned an initial 30 percent rating for pes planus with bunions bilaterally, for the period from June 9, 2000 through July 25, 2013 (as reflected in an April 2014 rating decision), but continued the 50 percent rating for the disability from July 26, 2013 (as reflected in an April 2014 supplemental SOC (SSOC)), and returned the matters on appeal to the Board for further consideration.

As regards characterization of these matters, as noted previously, because the Veteran disagreed with the ratings assigned following the award of service connection for pes planus with bunion formation bilaterally, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO assigned staged ratings for the Veteran's pes planus, inasmuch as a higher, schedular rating for this disability is available for the period to July 26, 2013, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing both matters set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the RO awarded the maximum rating of 50 percent assignable for pes planus under  Diagnostic Code 5276, the matter of a higher rating from July 26, 2013 has been characterized to include extra-schedular consideration.  Furthermore, the RO's February 2011 award of a TDIU, effective September 3, 2009 (the day following the last date the Veteran worked) renders moot any question of the Veteran's entitlement to a TDIU as a component of the claims for higher ratings for pes planus (pursuant to Rice v. Shinsekei, 22 Vet. App. 447 (2009)).  

This appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(c) West 2002) and 38 C.F.R. § 20.900(c) (2013).

The Board notes that this appeal was processed using the Veterans Benefit Management System  (VBMS) and electronic Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

For the reasons expressed below, the claims for higher ratings for bilateral foot disability are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 

The Board again points out that, in a separate, May 2013 document, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and low back disability for further development.  Currently, it does not appear that any further development has occurred with respect to the issues as directed in the Board remand.  As such, these claims will be the subject of a separate appellate decision in the future, if necessary.  


REMAND

Unfortunately the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

In the May 2013 remand, Board sought to obtain the Veteran's outstanding Social Security Administration (SSA) records.  The record shows that existing SSA records were obtained in June 2013.  However, it appears that the Veteran's claim for disability benefits with SSA is still pending.  In this regard, in a November 2013 statement, the Veteran indicated that he had recently undergone two medical examinations for SSA purposes and submitted copies of notices of these examinations, which show that they should have occurred back in September 2013, with one of the examinations clearly being an internal medicine examination that would have addressed the severity of the Veteran's feet.  Unfortunately, it does not appear that these additional SSA records have been obtained.  Such action should be accomplished on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  

Also, in the prior May 2013 and November 2013 remands, the Board remanded the claims for VA examinations to obtain information as to the current severity of the Veterans bilateral pes planus , to include and opinion addressing the severity of the disability since June 9, 2000. Most recently, the Veteran was afforded a VA examination in February 2014.  While the examiner addressed the severity of the Veteran's bilateral pes planus, as requested, he also observed that the Veteran had hallux valgus.  However, there was no indication in the report whether this disability is associated with the Veteran's service-connected pes planus and if so, whether it is part and parcel of the Veteran's pes planus or whether it constitutes a separately ratable disability.  Under these circumstances, the Board finds that the further VA opinion is needed to address these matters.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the AOJ should arrange to obtain an addendum opinion from February  2014 VA examiner.  If the same examiner is not available or another VA examination is deemed necessary, such should be documented in the record, and the AOJ should arrange for the Veteran to undergo another VA examination of his feet, by an appropriate physician, at a VA medical facility.  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claims for higher ratings (as these claims, emanating from a claim for, and award of, service connection, will be adjudicated on the basis of the evidence of record).  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

While these matters are on remand, ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the Veteran's VBMS file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Detroit, Michigan, dated to February 2014; however, more recent records from this facility may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, to ensure that that all of the applicable VA treatment records are of record, the AOJ must obtain from the Detroit VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, from February 2014 to the present, following the current procedures prescribed in 38 C.F.R.  § 3.159 as regards requests for records from Federal facilities. 

The AOJ should give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The AOJ's adjudication of the claims for higher rating should include continued consideration of whether any, or any further, staged rating of the disability, pursuant to Fenderson (cited above), is warranted, as well as  whether a rating in excess of 50 percent is warranted under the rating criteria for amputation of the foot or on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).

Notably, in the prior remand, the Board directed that, in addition to considering whether the procedures to award a higher, extra-scheduler rating, pursuant to  38 C.F.R. § 3.321(b)(1), are invoked, that the AOJ also consider whether a higher rating is warranted under the rating criteria for amputation of the foot.   In the April 2014 SSOC, the AOJ found that the requirements for extra-schedular consideration had not been met; however, the schedular criteria for rating amputation of the foot were not addressed in the April 2014 SSOC or elsewhere.  To help avoid further remand, such criteria must be addressed on remand.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Detroit VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since February 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic record.

2.  Request from SSA any additional records dated since June 2013, to specifically include the September 2013 examination reports, along with a copy of any further determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic record.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, obtain all identified evidence following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the February 2014 VA orthopedic foot examiner.  If that examiner is not available, or another examination is deemed necessary, arrange for the Veteran to undergo VA examination of his feet, by an appropriate physician.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician and the addendum opinion/ examination report should include discussion of the Veteran's documented medical history and assertions.

With respect to diagnosed hallux valgus, to extent possible, the physician should determine whether the diagnosed hallux valgus is associated with the Veteran's service-connected pes planus and if so, whether it is part and parcel of the Veteran's pes planus or whether it is a separately ratable disability.  If it is a separately ratable disability, the physician should indicate whether the hallux valgus is considered severe, equivalent to amputation of the great toe. 

The physician should provide forth all examination findings (if any), along with complete rationale for the conclusions reached.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication of the claim) and legal authority.  Adjudication should include consideration of whether any, or any further, staged rating of the disability,  pursuant to Fenderson (cited above), is appropriate and whether a rating in excess of 50 percent is warranted under the rating criteria for amputation of the foot or on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1)).

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



